Decree reversed, with costs against the respondent personally, on the ground that the charges for legal services were wholly unsupported by proof of their nature or value, it appearing that the same were rendered in part for the respondent personally, and the same should not have been allowed; and upon the further ground that the charges for photographs were improper and should not have been allowed; and the ease remitted to the surrogate to take further proof and make disposition in accordance with the same. All concur.